948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John H. SIMMONS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3635.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1991.

Before KENNEDY and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
John H. Simmons appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for the appellee has waived oral argument.   Counsel for appellant has not requested oral argument and is thereby deemed to have waived oral argument pursuant to Rule 9(d), Rules of the Sixth Circuit.


2
Simmons filed an application for social security disability benefits with the Secretary, alleging that he suffered from back injuries and leg problems.   Following a hearing, the administrative law judge (ALJ) determined that Simmons was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.


3
Simmons then filed a complaint seeking judicial review of the Secretary's decision.   Over Simmons's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendant.   Simmons has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the magistrate's report and recommendation filed on May 24, 1989 and the district court's memorandum and order filed on June 4, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.